DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2020103954708, filed on 05/12/2020 in China.

Information Disclosure Statement
The IDS filed on 03/15/2021; and 03/08/2022 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 11/12/2020 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 5-6, 9-12, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizumi [US 2017/013942].
Regarding claims 1 and 11, Yoshizumi discloses a display device/equipment (10, figures 1-25), comprising a display panel (11, figures 1-12) comprising at least two display parts (11a & 11b, figures 2A-2B and 5A-5E) and at least one bending part (11c, figures 2A-2B and 5A-5E), wherein the bending part is disposed between two adjacent display parts, when the bending part is bent, the display parts are located on different planes (figures 2A-2B and 5A-5E).
Regarding claims 2 and 12, Yoshizumi discloses wherein the display device comprises a housing (21, figures 1A-C1-1A-C2, 2A-2B and 5A-5E) and a storage component (a bottom of the housing 21, figures 1A-C1-1A-C2), the display panel comprises a first display part (11b, figures 2A-2B) and a second display part (11a, figures 2A-2B), the housing is used for storing the second display part, and the storage component is used for storing and shifting out the second display part (figures 1A-C1-1A-C2, 2A-2B and 5A-5E).
Regarding claims 5 and 15, Yoshizumi discloses wherein the storage component comprises a rotating shaft (12a, figures 5A-5E), the rotating shaft is disposed close to the first display part, a bottom surface of the housing is cut out at a position close to the rotating shaft (figures 5A-5E), and when the second display part is stored in the housing, the second display part is bonded around the rotating shaft.
Regarding claims 6 and 16, Yoshizumi discloses wherein when the second display part is shifted out from the housing, the second display part extends outwards from a cut out 
Regarding claims 9 and 19, Yoshizumi discloses wherein the display device comprises a driving component (a driver component disposed within the housing 21, figures 1A2, 1B2, 1C2, or 168, figures 17A-17D and/or 19A-19b), the driving component comprises a driving chip (168, figures 19A-19B) and flat flexible cables (41, figures 1A2, 1B2, 1C2 and/or 167, figures 19A-19B3), and all the display parts are electrically connected to the driving chip by the flat flexible cables (figures 1A2, 1B2, 1C2).
Regarding claims 10 and 20, Yoshizumi discloses wherein shapes of the first display part and the second display part are different, a shape of the first display part is any one of a circular shape, an ellipse, or a rectangle (11b, figure 2B, 1A1, 1B1 and 1C1).

Allowable Subject Matter
Claims 3-4, 7-8, 13-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The claim(s) 3 and/or 13 disclose(s) the combination features of “wherein a top surface of the housing is cut out, the storage component comprises a pulley, a track, and a hinge, the track is disposed on an inner surface of a bottom surface of the housing, the pulley is disposed on a non-display region of a lateral side of the second display part, the hinge is disposed on the non-display region of a bottom side of the second display part, 
The claim(s) 7 and/or 17 disclose(s) the combination features of “wherein the storage component comprises at least two connection shafts, the connection shafts comprise a first connection shaft close to the first display part and a second connection shaft away from the first display part, and a bottom surface of the housing is cut out at a position close to the first connection shaft, so when the second display part is stored in the housing, two ends of the second display part are respectively connected to the first connection shaft and the second connection shaft.”  These features, in conjunction with other features, as claimed in the combination features of the claims 2 and 1 and/or 12 and 11, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 8 depends on the allowed claim 7.  Claim 18 depends on the allowed claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamazaki et al. [US 10,228,729] disclose electronic device; and
Lin [US 2017/0310799] discloses flexible screen mobile terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
03/19/2022